Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 12/21/2021. 
Claims 1 and 4-14 are currently pending.
The IDS statement filed 01/06/2022 has been considered.  An initialed copy accompanies this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Caridi on 03/02/2022.
The application has been amended as follows: 

In claim 9 amend the preamble “A method for producing a chemical heat storage material,” to read as --“A method for producing the chemical heat storage material according to claim 1,”--.

In claim 10 on lines 2-3 of the claim, amend the limitation “wherein the surface-treated calcium carbonate is prepared by surface-treating with a silane coupling agent after surface-treating with the fatty acid” to read as --“wherein the surface-treated calcium 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Zhao et al. (WO 2009/144472 A2) and Bolin et al. (US 2014/0053582), fails to teach or suggest the claimed heat storage material comprising calcium oxide particles with a surface layer formed of silica and calcium silicate where the calcium silicate is formed between the silica and calcium oxide particles and methods of making thereof. 
Zhao teaches a particulate composition comprising particles of a carbon dioxide acceptor, e.g., calcium oxide, coated with at least one metal oxide preferably a binary oxide of, among others, silicon, i.e., silica, (abstract, page 1 line 31 to page 2 line 9, page 5 lines 24-26 and page 6 lines 11-19).  The particulate composition is capable of reversibly removing and storing carbon dioxide from a gas stream at an elevated temperature of above 200°C (page 4 lines 3-5 and 28-31).  Preferred metal oxide coatings of the reference are zirconium dioxide, titanium dioxide, and aluminum oxide, although the broad teachings of the reference indicate the coating metal oxide is a binary oxide of a transition metal, lanthanide series metal, or is an oxide of Mg, Al, Si, Ga, Ge, Sn, Tl, or Bi or alkali/alkaline earth metal perovskites of transition metal/Al ions (page 6 lines 16-32).  Bolin et al. teaches a salt or CaO coated with hydrophobic nanoparticles, where silica is a preferred and exemplary hydrophilic nanoparticle, capable of chemical energy storage (abstract, para. 0016, 0050, 0053, 0120, and 0121).  However, the references each fail to teach or suggest the additional presence of calcium silicate in combination with silica in the surface layer as instantly claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 3, 2022